OPINION OF THE COURT
Per Curiam.
By decision and order of this Court, dated September 30, *1571993, the respondent was immediately suspended, pending further order of the Court, based upon conduct immediately threatening the public interest in that he failed to comply with the lawful demands of the Grievance Committee. The issues raised were referred to the Honorable Anthony P. Savarese, as Special Referee, to hear and report. The order of suspension was served upon the respondent via regular and certified mail to the respondent’s last known address and by publication in New York Newsday, Suffolk County edition.
A petition containing three charges of professional misconduct, including neglect, failure to cooperate with the Grievance Committee’s investigation, and failure to register as an attorney, was personally served on the respondent. The respondent failed to file an answer to the charges set forth in the petition.
The petitioner now moves to impose discipline upon the respondent upon his default and has served the respondent with notice of its motion by regular and certified mail at the respondent’s last known address. The respondent has not replied to the motion to impose discipline upon his default.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and to impose discipline is, therefore, granted. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Thompson, J. P., Bracken, Sullivan, Balletta and O’Brien, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Harold Mortensen, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Harold Mortensen is commanded to continue to *158desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that service of the order disbarring the respondent on default shall be made by regular and certified mail, return receipt requested, to the respondent’s last known address at 238 Larch Lane, Smithtown, New York, 11787.